Title: From George Washington to the Pennsylvania Council of Safety, 16 December 1776
From: Washington, George
To: Pennsylvania Council of Safety



Gentn
Head Quarters [Bucks County, Pa.] 16th Decemr 1776

I have just the pleasure of receiving yours of Yesterday. I shall give the Deputy Qr Master General Orders to have the Cloathing both New and old brought up to the Army, and have it distributed as it is most wanted. But you may depend, if the old Cloaths which have been so charitably contributed by the Inhabitants of Philadelphia, can answer the present Necessities of the other Regiments, that the new shall be all applied to the Regiment particularly belonging to your State.
I am glad to find the Militia from the Western parts of your province, the lower part of Jersey, and the Delaware Counties are turning out with proper Spirit. I hope with their Assistance we shall be able to check the Enemy if they should still determine to pass the Delaware. I am Gentlemen with the greatest Respect Your most obt Servt

Go: Washington


P.S. I beg you will by all Ways and Means facilitate and give Encouragement to the recruiting Service, for on that every thing depends.

